 



Exhibit 10.7
CENTEX CORPORATION
DEFERRED COMPENSATION PLAN
Amended and Restated Effective January 1, 2008

 



--------------------------------------------------------------------------------



 



CENTEX CORPORATION
DEFERRED COMPENSATION PLAN
Amended and Restated Effective January 1, 2008
Table of Contents

                              Page ARTICLE I. NATURE OF PLAN     1          
 
        ARTICLE II. DEFINITIONS AND CONSTRUCTION     1     2.1    
Definitions
    1     2.2    
Word Usage
    7          
 
        ARTICLE III. ELIGIBILITY TO PARTICIPATE     8     3.1    
Date of Participation
    8     3.2    
Resumption of Participation Following Re-employment
    8     3.3    
Change in Employment Status
    8          
 
        ARTICLE IV. CONTRIBUTIONS     8     4.1    
Election by Participant to Defer Compensation
    8     4.2    
Crediting of Amounts to a Participant’s Account
    10     4.3    
Employer Contributions
    10          
 
        ARTICLE V. PARTICIPANT ACCOUNTS     10     5.1    
Participant Accounts
    10     5.2    
Accounting for Distributions
    11          
 
        ARTICLE VI. INVESTMENT OF CONTRIBUTIONS     11     6.1    
Manner of Investment
    11     6.2    
Investment Decisions
    11     6.3    
Adjustment for Investment Experience
    11          
 
        ARTICLE VII. DISTRIBUTION OF BENEFITS     12     7.1    
Election for Form of Distribution of Benefits
    12     7.2    
Time of Distribution.
    13     7.3    
Subsequent Deferral Elections
    15     7.4    
Distribution In the Event of the Participant’s Death
    15     7.5    
Withdrawals in the Event of an Unforeseeable Financial Emergency
    16     7.6    
Notice to Trustee
    17     7.7    
Change in Control
    17  

i



--------------------------------------------------------------------------------



 



                              Page   7.8    
Accelerated Distribution Under Certain Circumstances
    17     7.9    
Delay of Distribution Under Certain Circumstances
    17          
 
        ARTICLE VIII. AMENDMENTS, TERMINATION AND ADOPTION BY RELATED EMPLOYERS
    17     8.1    
Amendment by Company
    17     8.2    
Plan Termination
    17     8.3    
Adoption by Related Employers
    18          
 
        ARTICLE IX. TRUST     18     9.1    
Establishment of Trust
    18     9.2    
Funding
    18     ARTICLE X. PLAN ADMINISTRATION     18     10.1    
Powers and Responsibilities of the Administrative Committee
    18     10.2    
Establishment of the Administrative Committee
    19     10.3    
Claims and Review Procedures
    19          
 
        ARTICLE XI. MISCELLANEOUS     20     11.1    
Communication to Participants
    20     11.2    
Limitation of Rights
    21     11.3    
Spendthrift Provision
    21     11.4    
Spousal Claims
    21     11.5    
Withholding
    21     11.6    
Facility of Payment
    21     11.7    
Overpayment and Underpayment of Benefits
    21     11.8    
Governing Law
    22  

ii



--------------------------------------------------------------------------------



 



CENTEX CORPORATION
DEFERRED COMPENSATION PLAN
Amended and Restated Effective January 1, 2008
ARTICLE I.
NATURE OF PLAN
     Centex Corporation (the “Company”) established the Centex Corporation
Deferred Compensation Plan (the “Plan”) effective January 1, 2000, for the
benefit of certain of its Employees. The purpose of the Plan is to provide
supplemental retirement income and to permit Eligible Employees the option to
defer receipt of Compensation.
     The Plan was amended and restated, effective January 1, 2003, to make
certain changes. Effective January 1, 2008, the Plan is amended and restated to
document that the portion of the Plan applicable to amounts deferred and vested
prior to January 1, 2005 has been segregated from the portion of the Plan
applicable to amounts deferred or vested after December 31, 2004, to make
certain changes designed to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, and the final regulations thereunder
with respect to amounts deferred or vested after December 31, 2004, and to make
certain other changes.
     The Plan is intended to be an unfunded deferred compensation plan
maintained for the benefit of a select group of management or highly compensated
employees under sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.
     The portion of each Participant’s Account under the Plan as of December 31,
2004 that was earned and vested as of that date shall be segregated into a
separate account under the Plan to be known as the Grandfathered Account. The
Grandfathered Account will be adjusted for any earnings or losses on amounts
credited to such account. The Grandfathered Accounts shall be subject to the
terms and conditions of the Plan as in effect on December 31, 2007 (the
“Superseded Plan”). Notwithstanding any provision of this Plan to the contrary,
the Grandfathered Accounts shall not be subject to the terms and conditions of
this amended and restated Plan, as provided below.
     NOW, THEREFORE, Centex Corporation hereby authorizes the amendment and
restatement of the Plan, effective as of January 1, 2008, to read as follows:
ARTICLE II.
DEFINITIONS AND CONSTRUCTION
     2.1 Definitions. Wherever used herein, the following terms have the
meanings set forth below, unless a different meaning is clearly required by the
context:
          “Account” means an account established on the books of the Employer
for the purpose of recording amounts credited on behalf of a Participant and any
income, expenses,

1



--------------------------------------------------------------------------------



 



gains or losses included thereon as described in Article V, and does not include
any Grandfathered Account.
          “Administrative Committee” means the Plan Administrative Committee as
from time to time constituted.
          “Base Salary” means the Participant’s base salary otherwise payable
prior to reduction for any elective deferrals pursuant to Section 401(k) of the
Code, salary reduction elections pursuant to Section 125 of the Code, or the
Participant deferrals of Base Salary under this Plan.
          “Beneficiary” means the person or persons entitled under Section 7.4
to receive benefits under the Plan upon the death of a Participant.
          “Board” means the Board of Directors of the Company.
          “Bonus” means any bonus payable to a Participant prior to reduction
for any elective deferrals pursuant to Section 401(k) of the Code, salary
reduction elections pursuant to Section 125 of the Code, or the Participant
deferrals of Bonus under this Plan.
          “Change in Control” means, unless otherwise defined by the independent
Compensation Committee of the Board, a change in control of a nature that would
be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(the “Act”), whether or not the Company is then subject to such reporting
requirement; provided, that, without limitation, such a change in control shall
be deemed to have occurred if:
          (1) a third person, including a “Group” as defined in Section 13(d)(3)
of the Act, becomes the beneficial owner of Company common stock, par value $.25
per share, having fifty (50) percent or more of total number of votes that may
be cast for the election of directors on the Board; or
          (2) as a result of, or in connection with, a contested election for
director on the Board, persons who were directors immediately before such
election shall cease to constitute a majority of the Board;
provided, however, that no Change in Control shall be deemed to have occurred
unless such event constitutes an event specified in Code
Section 409A(a)(2)(A)(v) and the Treasury Regulations and other guidance issued
under or related to Section 409A of the Code.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Code Section 409A” means Section 409A of the Code and all applicable
regulations and other guidance issued under or related to Section 409A of the
Code.
          “Commissions” means the cash commissions earned by a Participant
during a Plan Year, as determined in accordance with Code Section 409A prior to
reduction for any

2



--------------------------------------------------------------------------------



 



elective deferrals pursuant to Section 401(k) of the Code, salary reduction
elections pursuant to Section 125 of the Code, or the Participant deferrals of
Commissions under this Plan.
          “Company” means Centex Corporation, a Nevada corporation, or any
successor thereto which shall adopt this Plan.
          “Compensation” shall mean compensation payable to an Eligible Employee
by the Employer as Base Salary, Bonus, or Commissions.
          “Deferred Compensation Agreement” means an “Enrollment/Deferral Form”
pursuant to which an Eligible Employee elects to defer part of his Compensation
under this Plan, and acknowledge his election to participate in the Plan, in
accordance with, and subject to, the provisions of the Plan, and which
specifies:
          (1) that the Eligible Employee agrees to participate in this Plan in
accordance with its provisions; and
          (2) that this Plan is incorporated by reference and the Deferred
Compensation Agreement shall be subject to this Plan in all respects.
          “Disability” means a disability which entitles a Participant to
benefits under the Employer’s long-term disability insurance plan or program,
provided that the Participant also meets one of the following conditions:
          (1) the Participant is unable to engage in any substantial gainful
activity by reason of a medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months; or
          (2) the Participant is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Participant’s Employer.
          “Election Period” means the period specified by the Administrative
Committee at least once a year during which Eligible Employees may enter into
Deferred Compensation Agreements to apply for the next Plan Year. The
Administrative Committee may also establish procedures for (1) initial Election
Periods for Mid-Year Eligible Employees, each such initial Election Period to
begin on the Mid-Year Eligible Employee’s first day of employment and extend for
30 days thereafter, (2) an Election Period with respect to Fiscal Year
Compensation as provided in Section 4.1(b)(i)(B), and/or (3) an Election Period
with respect to Performance-Based Compensation as provided in Section
4.1(b)(i)(C).
          “Eligible Employee” means an Employee of the Employer who is
determined by the Administrative Committee to be a member of a select group of
management or highly

3



--------------------------------------------------------------------------------



 



compensated Employees and who is designated by the Administrative Committee as
eligible to defer Compensation under the Plan during a Plan Year, including
Mid-Year Eligible Employees.
          “Employee” means any employee of the Employer.
          “Employer” means, except as defined below with respect to Separation
from Service, (1) the Company, (2) any Related Employer that is treated as a
single employer with the Company under Section 414(b) or (c) of the Code, and
(3) any Related Employer not described in clause (2) that adopts the Plan
pursuant to the provisions of Section 8.3.
          “Entry Date” means the first day of the Plan Year after the Employee
both becomes an Eligible Employee and enters into a Deferred Compensation
Agreement, except as otherwise provided with respect to a Mid-Year Eligible
Employee, Fiscal Year Compensation, and Performance-Based Compensation.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
from time to time amended.
          “Fiscal Year Compensation” means a Bonus relating to a period of
service coextensive with one or more consecutive fiscal years of the Employer,
of which no amount is paid or payable during the fiscal year(s) constituting the
period of service.
          “Form of Distribution” means one of the distribution options set forth
in Section 7.1.
          “Grandfathered Account” is defined in Article I.
          “Mid-Year Eligible Employee” means any Employee who is hired during a
Plan Year whom the Administrative Committee designates, in its sole and absolute
discretion, as first eligible to defer Compensation under the Plan during the
Plan Year in which the Employee is hired.
          “Participant” means any Eligible Employee who participates in the Plan
in accordance with Article III hereof.
          “Performance-Based Compensation” means a Bonus, the amount of which,
or the entitlement to which, is contingent on the satisfaction of preestablished
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, as determined by the Administrative
Committee in accordance with Treasury Regulation § 1.409A-1(e).  Performance
criteria are considered preestablished if established in writing by not later
than 90 days after the commencement of the period of service to which the
criteria relates, provided that the outcome is substantially uncertain at the
time the criteria are established.
          “Plan” means the Centex Corporation Deferred Compensation Plan as set
forth herein and as may be amended from time to time.

4



--------------------------------------------------------------------------------



 



          “Plan Year” means the 12-consecutive month period beginning January 1
and ending December 31 or, with respect to a Mid-Year Eligible Employee who
executes a Deferred Compensation Agreement during the 30-day initial Election
Period, the period beginning on the first day after the Election Period and
ending on December 31 of that year.
          “Related Employer” means any employer other than the Company named
herein, if the Company and such other employer are members of a controlled group
of corporations (as defined in Section 414(b) of the Code) or an affiliated
service group (as defined in Section 414(m)), or are trades or businesses
(whether or not incorporated) which are under common control (as defined in
Section 414(c)), or such other employer is required to be aggregated with the
Company pursuant to regulations issued under Code Section 414(o). Related
Employer shall also include any joint venture in which the Company is a partner,
if the Company manages such joint venture, and any Affiliated Business
Arrangement. For purposes of this definition of Related Employer, an “Affiliated
Business Arrangement” means any entity in which either CTX Mortgage Ventures
Corporation, a Nevada corporation, CTX Mortgage Ventures, LLC, a Delaware
limited liability company, or a subsidiary of the Company owns an interest and
in which a non-Company owned entity also owns an interest, and may take the form
of a limited partnership, a limited liability limited partnership, a limited
liability company or such other ownership and management structure as CTX
Mortgage Ventures Corporation, CTX Mortgage Ventures, LLC, or a subsidiary of
the Company, as applicable, may deem appropriate.
          “Retirement” means the Participant’s Separation from Service at any
time after (1) the Participant has attained age 50 and (2) the sum of his
attained age and his Years of Service equal or exceed 60. Calculation of
eligibility for Retirement shall be based on whole years of age and Years of
Service on the date as of which the calculation is being made. Any partial years
shall be disregarded.
          “Separation from Service” means a termination of services provided by
a Participant to his or her Employer (as defined below), whether voluntarily or
involuntarily, as determined by the Administrative Committee in accordance with
Treasury Regulation § 1.409A-1(h).  In determining whether a Participant has
incurred a Separation from Service, the following provisions shall apply:
          (1) Except as otherwise provided in this definition, a Separation from
Service will occur when the Participant has experienced a termination of
employment with the Employer.  A Participant will be considered to have
experienced a termination of employment when the facts and circumstances
indicate that the Participant and his or her Employer reasonably anticipate that
either (i) no further services will be performed for the Employer after a
certain date, or (ii) that the level of bona fide services the Participant will
perform for the Employer after such date (whether as an employee or as an
independent contractor) will permanently decrease to no more than 331/3 percent
of the average level of bona fide services performed by the Participant (whether
as an employee or an independent contractor) over the immediately preceding
36-month period (or the full period of services to the Employer if the
Participant has been providing services to the Employer less than 36 months).

5



--------------------------------------------------------------------------------



 



            If a Participant is on military leave, sick leave, or other bona
fide leave of absence, the employment relationship between the Participant and
the Employer will be treated as continuing, provided that the period of the
leave of absence does not exceed 6 months, or if longer, so long as the
Participant has a right to reemployment with the Employer under an applicable
statute or by contract.  If the period of a military leave, sick leave, or other
bona fide leave of absence exceeds 6 months and the Participant does not have a
right to reemployment under an applicable statute or by contract, the employment
relationship will be considered to be terminated for purposes of this Plan as of
the first day immediately following the end of such 6-month period.  In applying
the provisions of this paragraph, a leave of absence will be considered a bona
fide leave of absence only if there is a reasonable expectation that the
Participant will return to perform services for the Employer.
            (2) For a Participant who provides services to an Employer both as
an employee and as an independent contractor, a Separation from Service
generally will not occur until the Participant has ceased providing services for
the Employer as both as an employee and as an independent contractor. Except as
otherwise provided herein, in the case of an independent contractor a Separation
from Service will occur upon the expiration of the contract (or in the case of
more than one contract, all contracts) under which services are performed for
the Employer, provided that the expiration of such contract or contracts is
determined by the Company to constitute a good-faith and complete termination of
the contractual relationship between the Participant and the Employer.  If a
Participant ceases providing services for an Employer as an employee and begins
providing services for such Employer as an independent contractor, the
Participant will not be considered to have experienced a Separation from Service
until the Participant has ceased providing services for the Employer in both
capacities, as determined in accordance with the applicable provisions set forth
in subparagraphs (1) and (2) of this definition.
          Notwithstanding the foregoing provisions in this subparagraph, if a
Participant provides services for an Employer both as an employee and as a
member of the board of directors of an Employer, to the extent permitted by
Treasury Regulation § 1.409A-1(h)(5), the services provided by the Participant
as a director will not be taken into account in determining whether the
Participant has experienced a Separation from Service as an employee.
          (3) In addition, notwithstanding the provisions of this definition,
where as part of a sale or other disposition of substantial assets by an
Employer to an unrelated buyer, a Participant would otherwise experience a
Separation from Service as defined above, the Employer and the buyer shall
retain the discretion to specify, and may specify, that a Participant performing
services for an Employer immediately before the asset purchase transaction and
providing services to the buyer after and in connection with the asset purchase
transaction shall not experience a Separation from Service for purposes of this
Plan and the Participant shall be bound by same, provided that such transaction
and the specification meet the requirements of Code Section 409A.

6



--------------------------------------------------------------------------------



 



          (4) For purposes of this definition, “Employer” means:
               (a) The entity for whom the Participant performs services and
with respect to which the legally binding right to a benefit under this Plan
arises; and
               (b) All other entities with which the entity described in
subparagraph (4)(a) of this definition would be aggregated and treated as a
single employer under Code Section 414(b) (controlled group of corporations) and
Code Section 414(c) (group of trades or businesses under common control), as
applicable. To identify the group of entities described in the preceding
sentence, an ownership threshold of 50% shall be used as a substitute for the
80% minimum ownership threshold that appears in, and otherwise must be used when
applying, the applicable provisions of (i) Code Section 1563 and the regulations
thereunder for determining a controlled group of corporations under Code
Section 414(b), and (ii) Treasury Regulation § 1.414(c)-2 for determining the
trades or businesses that are under common control under Code Section 414(c).
          “Specified Employee” means any Participant who is determined to be a
“key employee” (as defined under Code Section 416(i) without regard to paragraph
(5) thereof) for the applicable period, as determined by the Company in
accordance with Treasury Regulation § 1.409A-1(i).
          “Trust” means a trust fund established pursuant to the terms of the
Plan.
          “Trustee” means the corporation or individuals named in the agreement
establishing a Trust and such successor and/or additional trustees as may be
named in accordance with the Trust Agreement.
          “Unforeseeable Financial Emergency” means a severe financial hardship
to the Participant resulting from (i) a sudden and unexpected illness or
accident of the Participant, the Participant’s beneficiary, or the Participant’s
dependent (as defined in Code Section 152 without regard to paragraphs (b)(1),
(b)(2) and (d)(1)(B) thereof), (ii) a loss of the Participant’s property due to
casualty, or (iii) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined in the sole discretion of the Administrative
Committee.
          “Valuation Date” means the last day of the Plan Year and such other
date(s) as designated by the Company.
          “Years of Service” means the Participant’s years of employment with an
Employer. A Participant shall be credited with a Year of Service on each
anniversary of the date on which he was first employed with an Employer,
provided that the Participant continues to be employed by an Employer on such
anniversary date.
     2.2 Word Usage. Words used in the masculine shall apply to the feminine
where applicable, and wherever the context of the Plan dictates, the plural
shall be read as the singular and the singular as the plural. The words
“herein,” “hereof,” “hereinafter” and other conjunctive uses of the word “here”
shall be construed as reference to another portion of this Plan document. The
terms “Section” or “Article” when used as a cross-reference shall refer to other
Sections or

7



--------------------------------------------------------------------------------



 



Articles contained in the Plan and not to another instrument, document or
publication unless specifically stated otherwise.
ARTICLE III.
ELIGIBILITY TO PARTICIPATE
     3.1 Date of Participation. Except as provided in Section 4.1(b)(i)(B) with
respect to Fiscal Year Compensation and in Section 4.1(b)(i)(C) with respect to
Performance-Based Compensation, an Eligible Employee shall become a Participant
in the Plan as of the first Entry Date following his designation as an Eligible
Employee by the Administrative Committee, or, with respect to an Eligible
Employee with respect to whom an initial Election Period during mid-year is
provided, on the first day after the 30-day initial Election Period, provided he
executes a Deferred Compensation Agreement during the applicable Election Period
pursuant to Section 4.1. If the Eligible Employee does not execute a Deferred
Compensation Agreement during such Election Period, then the Eligible Employee
will become a Participant in the Plan as of the next Entry Date with respect to
which he continues to be an Eligible Employee, provided he has executed a
Deferred Compensation Agreement during the applicable Election Period.
     3.2 Resumption of Participation Following Re-employment. If a Participant
experiences a Separation from Service and thereafter returns to the employ of
the Employer he will again become a Participant as of an Entry Date following
his date of reemployment, provided he is again designated as an Eligible
Employee and has executed a Deferred Compensation Agreement in accordance with
Section 4.1.
     3.3 Change in Employment Status. If any Participant has not experienced a
Separation from Service but he ceases to be an Eligible Employee, the individual
shall continue to be a Participant until the entire amount of his Account is
distributed; provided, however, the individual shall not be entitled to execute
a Deferred Compensation Agreement during the period that he is not an Eligible
Employee and thus shall not be permitted to make deferrals of Compensation to
the Plan on and after the end of the Plan Year (or performance period) in which
he ceases to be an Eligible Employee.
ARTICLE IV.
CONTRIBUTIONS
     4.1 Election by Participant to Defer Compensation. Except as provided in
Section 4.1(b)(i)(B) with respect to Fiscal Year Compensation and in
Section 4.1(b)(i)(C) with respect to Performance-Based Compensation, an Eligible
Employee may elect to defer the receipt of a portion of his cash Compensation
for a Plan Year, not to exceed 75% of such Compensation, by executing a Deferred
Compensation Agreement during the Election Period for such Plan Year. Such
elections shall be made separately with respect to Base Salary, Bonus and
Commissions, subject to the following:
          (a) Base Salary. An Eligible Employee may elect during the Election
Period for such Plan Year either to defer a whole percentage of Base Salary or
to specify a dollar

8



--------------------------------------------------------------------------------



 



amount to be deferred from each semi-monthly payment of Base Salary to be made
during such Plan Year.
          (b) Bonus and Commissions.
               (i) Bonus.
                    (A) An Eligible Employee may elect during the Election
Period for such Plan Year to (i) defer a whole percentage of any Bonus that is
to begin to be earned in such Plan Year or (ii) to specify a dollar amount to be
deferred from any Bonus that is to begin to be earned in such Plan Year.
                    (B) In the event that the Administrative Committee
determines that a Deferred Compensation Agreement may be may be executed with
respect to a Bonus that is Fiscal Year Compensation, an Eligible Employee may
make a written, irrevocable election as to the deferral of a whole percentage or
dollar amount of such Bonus, not to exceed 75% of such Bonus, on or before the
deadline established by the Committee, which shall not be later than the close
of the Employer’s fiscal year immediately preceding the first fiscal year in
which any services are performed for which the Bonus is payable.
                    (C) Notwithstanding subsections (b)(ii)(A) and (B), if the
Administrative Committee determines that a Deferred Compensation Agreement may
be executed with respect to a Bonus that is Performance-Based Compensation, an
Eligible Employee may make a written, irrevocable election as to the deferral of
a whole percentage or dollar amount of such Bonus, not to exceed 75% of such
Bonus, on or before the deadline established by the Administrative Committee,
which shall not be later than six months before the end of the performance
period. For an Eligible Employee to be eligible to execute a Deferred
Compensation Agreement in accordance with this subsection, the Eligible Employee
must have performed services continuously from the later of (1) the beginning of
the performance period for the Performance-Based Compensation or (2) the date
upon which the performance criteria with respect to the Performance-Based
Compensation are established, through the effective date of the Deferred
Compensation Agreement.  In addition, in no event may an Eligible Employee
execute a Deferred Compensation Agreement under this subsection after the
Performance-Based Compensation has become readily ascertainable within the
meaning of Treasury Regulation § 1.409A-2(a)(8).
               (ii) Commissions. An Eligible Employee may elect during the
Election Period for a Plan Year to defer a whole percentage or dollar amount of
Commissions to be paid during each pay period in such Plan Year; provided,
however, that Commissions shall be eligible for deferral only to the extent
customers’ payments giving rise to the Commissions are remitted to an Employer
during such Plan Year.

9



--------------------------------------------------------------------------------



 



If an Eligible Employee elects a specific dollar amount to be deferred each pay
period from Base Salary or Commissions and/or to be deferred from Bonus and such
dollar amount is greater than 75% of such Base Salary or Commission amounts for
that pay period or of such Bonus amounts, the Eligible Employee shall be deemed
to have elected to defer 75% of such Base Salary, Commission or Bonus amounts.
          (c) Effectiveness of Deferred Compensation Agreement. The Deferred
Compensation Agreement shall become effective on the Entry Date following the
Election Period during which the agreement is executed, or with respect to a
Mid-Year Eligible Employee who executes a Deferred Compensation Agreement during
a 30-day initial Election Period, the first day after such initial Election
Period and only with respect to Compensation to be earned beginning on the first
day after such initial Election Period as provided in Treasury Regulations §
1.409A-2(a)(7). Notwithstanding the foregoing, a Deferred Compensation Agreement
with respect to (i) Fiscal Year Compensation shall become effective as of the
first day of the fiscal year related to the Fiscal Year Compensation and
(ii) Performance-Based Compensation shall become effective as of the first day
of the performance period for the Performance-Based Compensation. A Deferred
Compensation Agreement shall be irrevocable and shall continue in effect
throughout such Plan Year (or fiscal year or years, as applicable, with respect
to Fiscal Year Compensation or performance period with respect to
Performance-Based Compensation). Notwithstanding the foregoing, a separate
Deferred Compensation Agreement shall be required for each succeeding Plan Year
(or fiscal year or years, as applicable, with respect to Fiscal Year
Compensation or performance period with respect to Performance-Based
Compensation) for which the Employee continues as an Eligible Employee.
     4.2 Crediting of Amounts to a Participant’s Account. The Employer shall
credit a Participant’s Account with the amount of Compensation the Participant
has elected to defer. Such amount shall be credited as of the date the
Compensation subject to the Deferred Compensation Agreement otherwise would have
been paid to the Participant in the absence of the Deferred Compensation
Agreement.
     4.3 Employer Contributions. The Employer may, but shall not be required to,
credit a Participant’s Account with an amount determined in the sole and
absolute discretion of the Employer. In crediting such amounts, the Employer
may, but shall not be required to, take into consideration any contributions to
which the Participant would be entitled under the Centex Corporation Saving for
Retirement Plan but for the limitations under section 401(a)(17), 415 or other
sections of the Code, or because of deferrals made by such Participant under
this Plan.
ARTICLE V.
PARTICIPANT ACCOUNTS
     5.1 Participant Accounts. The Company will establish and maintain an
Account for each Participant to which shall be credited or debited all
contributions and any earnings, losses and expenses attributable to the
Participant’s Account. The Administrative Committee will establish and maintain
such other accounts and records as it decides in its discretion to be

10



--------------------------------------------------------------------------------



 



reasonably required or appropriate in order to discharge its duties under the
Plan. Participants will be furnished statements of their Account values at least
once each Plan Year.
          Subject to the distribution provisions and other requirements of this
Plan, a Participant shall at all times have a fully vested and nonforfeitable
right to the amounts credited to his Account.
     5.2 Accounting for Distributions. As of any date of a distribution to a
Participant or a Beneficiary hereunder, the distribution to the Participant or
to the Participant’s Beneficiary(ies) shall be charged to the Participant’s
Account.
ARTICLE VI.
INVESTMENT OF CONTRIBUTIONS
     6.1 Manner of Investment. All amounts credited to the Accounts of
Participants shall be valued as though invested and reinvested only in eligible
investments as selected by the Company.
          (a) All dividends, interest, gains and distributions of any nature
earned in respect of an investment alternative in which the Account is treated
as invested shall be credited to the Account in an amount equal to the net
increase or decrease in the net asset value of each investment option since the
preceding Valuation Date in accordance with the ratio that the portion of the
Account of each Participant that is treated as invested in the designated
investment option bears to the aggregate of all amounts treated as invested in
the same investment option.
          (b) Expenses attributable to the acquisition of investments shall be
charged to the Account of the Participant for which such investment is made.
     6.2 Investment Decisions. Investments in which the Accounts of Participants
shall be treated as invested and reinvested shall be directed by the Company. A
Participant may provide direction to the Company with respect to the eligible
investments selected by the Company with respect to which amounts in his Account
shall be valued; provided, however, that such direction shall be advisory and
shall not obligate the Company to provide that amounts shall be so invested.
     6.3 Adjustment for Investment Experience. If any distribution under
Article VII is not made in a single payment, the amount remaining in the Account
after the distribution will be subject to adjustment until distributed to
reflect the income and gain or loss on the investments in which such amount is
treated as invested and any expenses properly charged to such amounts.

11



--------------------------------------------------------------------------------



 



ARTICLE VII.
DISTRIBUTION OF BENEFITS
     7.1 Election for Form of Distribution of Benefits.
          (a) Each individual who will be an Eligible Employee as of January 1,
2008 and who has executed a Deferred Compensation Agreement to be effective as
of January 1, 2008 or who has executed a Deferred Compensation Agreement at any
time between January 1, 2005 and December 31, 2007 and to whom the amounts
credited to his Account have not been fully distributed as of December 31, 2007
shall, on or before January 1, 2008 (or such earlier date as the Administrative
Committee prescribes), elect the time of distribution and Form of Distribution
from among the options set forth in this Section for the amounts credited to his
Account effective for distribution events on or after January 1, 2008. Each
other individual who has not executed a Deferred Compensation Agreement under
the Plan to be effective as of January 1, 2008 but who executes a Deferred
Compensation Agreement subsequent to January 1, 2008 to commence deferring part
of his Compensation under the Plan shall, on or before the deadline applicable
to such Deferred Compensation Agreement, elect the time of distribution and Form
of Distribution from among the options set forth in this Section for the amounts
credited to his Account. Such election shall remain in effect until an effective
subsequent election regarding time of distribution and/or Form of Distribution
is made pursuant to Section 7.3.
          (b) Participants may elect to receive distribution of their Account
from among the following Forms of Distribution, subject to Section 7.2:
               (1) For a distribution on account of Retirement:
                    (A) a lump sum in cash; or
                    (B) a series of substantially equal quarterly, semi-annual,
or annual installments, in cash, over a period certain which does not exceed
15 years.
               (2) For a distribution on account of Separation from Service for
a reason other than Retirement or for a distribution on account of Disability: a
lump sum in cash.
               (3) For a Scheduled Distribution: a lump sum in cash. In a
Participant’s Deferred Compensation Agreement, the Administrative Committee may,
but is not required to, permit a Participant to elect a Scheduled Distribution
of either a percentage of the amounts deferred from Compensation for the Plan
Year to which the Deferred Compensation Agreement relates or a dollar amount of
such deferred amounts, in either case, as adjusted for income, expenses, gains
or losses thereon as provided in Article VI. Amounts subject to the Scheduled
Distribution will be credited to a subaccount within the Participant’s Account.
If a Participant specifies a partial distribution by dollar amount, then in the
event

12



--------------------------------------------------------------------------------



 



that the amount credited to the Participant’s subaccount attributable to
deferred Compensation for such Plan Year is less than that amount at the time of
distribution, the Participant shall be deemed to have elected a full
distribution of such subaccount.
          (c) Notwithstanding an election to receive installment payments under
subsection (b)(1)(B) of this Section, if the total amount credited to a
Participant’s Account and any other plans required to be aggregated with this
Plan, including all agreements, methods, programs, or other arrangements with
respect to which deferrals of compensation are treated as having been deferred
under a single nonqualified deferred compensation plan under Treasury
Regulations § 1.409A-1(c)(2) as of the date the Participant experiences a
Separation from Service is less than the applicable dollar amount under Code
Section 402(g)(1)(B), the Administrative Committee may require a distribution of
the entire Account in the form of a single lump sum payment. Any payment made
pursuant to this provision must result in the termination and liquidation of the
entirety of the Participant’s interest under the Plan and any other plans
required to be aggregated with this Plan, including all agreements, methods,
programs, or other arrangements with respect to which deferrals of compensation
are treated as having been deferred under a single nonqualified deferred
compensation plan under Treasury Regulations § 1.409A-1(c)(2). Any determination
by the Administrative Committee to require a distribution pursuant to this
Section 7.1(c) must be evidenced in writing no later than the date of any
payment hereunder.
          (d) If no Form of Distribution election is made by a Participant, the
Participant’s Account shall be distributed in a lump sum in cash.
7.2 Time of Distribution.
          (a) A Participant’s Account shall be distributed as soon as
administratively practicable but no later than 60 days after the Participant’s
Separation from Service or Disability; provided, however, that except as
provided in Section 7.2(b), the Account of a Participant who experiences a
Separation from Service due to Retirement shall be distributed in accordance
with the Participant’s time of distribution election pursuant to Section 7.2(b).
          (b) A Participant may elect to receive or begin receiving a
distribution on account of Retirement as follows:
               (1) If the Participant elects a lump sum distribution, he can
elect that the distribution be made:
                    (A) as soon as administratively practicable but no later
than 60 days following his Retirement;
                    (B) in January of the year following his Retirement;
                    (C) with respect to an election to change the time of
distribution and/or Form of Distribution under Section 7.3, an elected date

13



--------------------------------------------------------------------------------



 



that is five years after the date such distribution otherwise would have been
made in accordance with the time of distribution election previously made by the
Participant under clause (A) or (B) of this subsection (b)(1).
               (2) If the Participant elects a distribution in quarterly,
semi-annual, or annual installments following his Retirement, the distribution
will commence (A) in January of the year following his Retirement or (B) with
respect to an election to change the time of distribution and/or Form of
Distribution under Section 7.3, an elected date that is five years after the
date such distribution otherwise would have been made in accordance with the
time of distribution provided in clause (A) of this subsection (b)(2).
               (3) If the Participant elects a Scheduled Distribution, he can
elect that the distribution be made on a specified distribution date after a set
number of Plan Years after the Plan Year with respect to which the Participant’s
Deferred Compensation Agreement relates and the Scheduled Distribution shall be
made within 60 days following the specified distribution date. Notwithstanding
the foregoing, if the Participant experiences a Separation from Service (by
reason of Retirement or otherwise) or a Disability or a Change in Control occurs
prior to such specified distribution date, then the Scheduled Distribution
election shall not apply and the Participant’s elections with respect to
distribution following Retirement, if applicable, or the provisions of this Plan
related to distribution upon Separation from Service for reasons other than
Retirement, Disability, or Change in Control, as applicable, shall control the
distribution of his subaccount of his Account to which his Scheduled
Distribution amount is credited.
An election pursuant to this Section shall be made by the Participant when the
Participant first enters into a Deferred Compensation Agreement in the manner
and form specified by the Administrative Committee. Such election shall remain
in effect until a subsequent election regarding the timing of distribution
becomes effective in accordance with Section 7.3. If no time of distribution
election is made by a Participant, distribution shall be made as soon as
practicable but no later than 60 days after the distribution event.
          (c) Notwithstanding a Participant’s election regarding time of
distribution of his Account or a Scheduled Distribution, in the event that a
Participant experiences a Separation from Service other than due to Retirement
or if the Participant incurs a Disability, the Participant’s Account shall be
distributed in a lump sum as soon as administratively practicable following but
no later than 60 days following his Separation from Service or Disability, as
applicable.
          (d) Except as otherwise provided herein, in no event will distribution
to a Participant be made later than the date specified by the Participant in his
election to defer Compensation; provided, however, that payment may be made at a
later date for administrative reasons to the extent permitted by Code
Section 409A; provided, further, that the Participant shall not be permitted,
directly or indirectly, to designate the calendar year of the payment.

14



--------------------------------------------------------------------------------



 



          (e) Any provision of the Plan and any Deferred Compensation Agreement
(or other distribution election) to the contrary notwithstanding, if a
Participant is a Specified Employee as of the date of his or her Separation from
Service, no distribution on account of the Participant’s Separation from Service
(including Separation from Service on account of Retirement) may be made with
respect to such Participant before the date that is six months after the
Participant’s Separation from Service (or, if earlier than the end of the
six-month period, the date of the Participant’s death). In such case, any
payment that would be made within such six-month period will be accumulated and
paid in a single lump sum on the earliest business day that complies with the
requirements of Code Section 409A.
     7.3 Subsequent Deferral Elections. If permitted by the Administrative
Committee, a Participant may change his election under his Deferred Compensation
Agreement regarding the time at which his Account will be distributed or begin
to be distributed, or the Form of Distribution, or both, after commencing
participation in the Plan, provided that (a) no such change shall be effective
until 12 months after the date such modified election is made, (b) no change may
be made less than 12 months prior to the date the distribution is scheduled to
be made or, in the case of installments, 12 months prior to the date the first
amount was scheduled to be distributed, and (c) the distribution to be made
pursuant to any such subsequent election is deferred for a period of not less
than five years from the date such distribution would otherwise have been made
or, in the case of installments, five years from the date the first amount was
scheduled to be distributed. For purposes of this subsection, the date a
distribution is scheduled to be made in the case of a distribution period that
is longer than one day shall be the first day of such period. Notwithstanding
the foregoing or any other provision of this Plan to the contrary, the Committee
may permit Participants to make new distribution elections on or before
December 31, 2008, with respect to the time and/or form of distribution in
respect of distributions from his or her Account provided that the election
applies only to amounts that would not otherwise be payable in the year in which
the election is made and does not cause an amount to be paid in the year in
which the election is made that would not otherwise be payable in that year.
     7.4 Distribution In the Event of the Participant’s Death. If a Participant
dies before the distribution of his Account has commenced, or before such
distribution has been completed, his designated Beneficiary or Beneficiaries
will be entitled to receive the balance or remaining balance of his Account,
plus any amounts thereafter credited to his Account, in a lump sum in cash. The
distribution date upon a Participant’s death shall be the date of the
Participant’s death; provided, however, that distribution may be made at a later
date for administrative reasons to the extent permitted by Code Section 409A;
provided, further, that the Beneficiary or Beneficiaries shall not be permitted,
directly or indirectly, to designate the calendar year of the distribution.
          If a Participant is married, his Beneficiary is his spouse at the time
of his death. A Participant may designate a Beneficiary or Beneficiaries other
than his spouse, provided that his spouse either consents to such designation or
the Participant establishes to the satisfaction of the Administrative Committee
that the spouse’s consent cannot be obtained because the spouse cannot be
located. Spousal consent must be in writing, must acknowledge the effect of the
designation, and must be witnessed by a Plan representative or a notary public.
Any consent by

15



--------------------------------------------------------------------------------



 



a spouse (or the establishment that a spouse cannot be located) shall be valid
only with respect to that spouse. The designation of a nonspousal Beneficiary or
a change in any prior designation of Beneficiary or Beneficiaries shall be made
by giving notice to the Administrative Committee on a form designated by the
Administrative Committee.
          If a Participant is not married, he may designate a Beneficiary or
Beneficiaries or change any prior designation of Beneficiary or Beneficiaries by
giving notice to the Administrative Committee on a form designated by the
Administrative Committee.
          If more than one person is designated as the Beneficiary, their
respective interests shall be as indicated on the designation form.
          A copy of the death notice or other sufficient documentation must be
filed with and approved by the Administrative Committee. If upon the death of
the Participant there is, in the opinion of the Administrative Committee, no
designated Beneficiary for part or all of the Participant’s Account, such amount
will be paid to his surviving spouse or, if none, to his estate (such spouse or
estate shall be deemed to be the Beneficiary for purposes of the Plan).
     7.5 Withdrawals in the Event of an Unforeseeable Financial Emergency.
          (a) If the Participant experiences an Unforeseeable Financial
Emergency, the Participant may petition the Administrative Committee to receive
a partial or full distribution of his Account. A distribution under this Section
shall not exceed the lesser of the balance in the Participant’s Account at that
time or the amount reasonably needed to satisfy the Unforeseeable Financial
Emergency, and shall be made as soon as administratively practicable after the
Administrative Committee makes its determination as to the Unforeseeable
Financial Emergency but no later than 60 days after such date; provided,
however, that the Participant shall not be permitted, directly or indirectly, to
designate the calendar year of the payment. The circumstances that will
constitute an Unforeseeable Financial Emergency will depend upon the facts of
each case, but in any case, distribution may not be made to the extent that such
hardship is or may be relieved (i) through reimbursement or compensation by
insurance or otherwise, (ii) by liquidation of the Participant’s assets, to the
extent liquidation of such assets would not itself cause severe financial
hardship, or (iii) by cessation of deferrals under the Plan. No distribution
shall be made to a Participant pursuant to this Section unless such Participant
requests such a distribution in writing and provides to the Administrative
Committee such information and documentation with respect to his or her
Unforeseeable Financial Emergency as may be requested by the Administrative
Committee. Approval of such a request shall be made by the Administrative
Committee in its sole discretion.
          (b) In the event that a Participant receives a distribution in
connection with an Unforeseeable Financial Emergency under subsection (a) of
this Section, the Administrative Committee may cancel the deferrals otherwise
required under the Deferred Compensation Agreement of the Participant then in
effect.
          (c) This Section shall be interpreted in a manner consistent with the
distribution requirements and cancellation of deferral provisions of Code
Section 409A.

16



--------------------------------------------------------------------------------



 



     7.6 Notice to Trustee. The Administrative Committee will notify the
Trustee, if applicable, in writing whenever any Participant or Beneficiary is
entitled to receive benefits under the Plan. The Administrative Committee’s
notice shall indicate the form, amount and frequency of benefits that such
Participant or Beneficiary shall receive.
     7.7 Change in Control. Unless a Deferred Compensation Agreement expressly
provides otherwise, in the event of a Change in Control, the amount (or
remaining amount) credited to each Participant’s Account shall become
immediately payable and shall be paid in a lump sum in cash (regardless of the
otherwise applicable distribution and timing provided for under a Deferred
Compensation Agreement) as soon as administratively practicable but no later
than 60 days following the Change in Control; provided, however, that payment
may be made at a later date for administrative reasons to the extent permitted
by Code Section 409A; provided, further, that the Participant shall not be
permitted, directly or indirectly, to designate the calendar year of the
distribution.
     7.8 Accelerated Distribution Under Certain Circumstances. Notwithstanding
any provision of this Plan or a Deferred Compensation Agreement (or other
distribution election) to the contrary, the Administrative Committee, in its
discretion, may accelerate distribution of the amount credited to a
Participant’s Account in accordance with the provisions of Treasury Regulation §
1.409A-3(j)(4)(ii) through (xiv).
     7.9 Delay of Distribution Under Certain Circumstances. Notwithstanding any
provision of this Plan or a Deferred Compensation Agreement (or other
distribution election) to the contrary, distribution of the amount credited to a
Participant’s Account may be delayed by the Administrative Committee under the
circumstances described in Treasury Regulation § 1.409A-2(b)(7), provided that
the Administrative Committee treats all distributions to similarly situated
Participants on a reasonably consistent basis.
ARTICLE VIII.
AMENDMENTS, TERMINATION AND ADOPTION BY RELATED EMPLOYERS
     8.1 Amendment by Company. The Company reserves the authority to amend the
Plan at any time and in any manner, except that no amendment shall apply
retroactively to alter or change the rights of Participants or their
Beneficiaries with respect to past deferrals, nor shall any such amendment
divest any Participant of any deferral made prior to the amendment. Amendments
may be made as necessary or appropriate to enable the Plan to satisfy the
applicable requirements of the Code or ERISA or to conform the Plan to any
change in federal law or to any regulations or rulings thereunder.
     8.2 Plan Termination. The Company has adopted the Plan with the intention
and expectation that the Plan will be continued indefinitely. However, the
Company has no obligation or liability whatsoever to maintain the Plan for any
length of time and may discontinue contributions under the Plan or terminate the
Plan at any time. In the event of such discontinuance, Accounts of Participants
maintained under the Plan at the time of termination shall continue to be
governed by the terms of the Plan until paid out in accordance with the terms of
the Plan; provided, however, that the Administrative Committee may in its
discretion provide

17



--------------------------------------------------------------------------------



 



for accelerated distribution of all amounts credited to Accounts upon a
termination of the Plan in a manner that satisfies the requirements of Treasury
Regulation § 1.409A-3(j)(4)(ix).
     8.3 Adoption by Related Employers. It is contemplated that Related
Employers that are not treated as a single employer with the Company under
Section 414(b) or (c) of the Code may adopt this Plan and thereby become an
Employer hereunder. With the consent of the Administrative Committee, any such
entity, whether or not presently existing, may become a party hereto by
appropriate action of its board of directors or noncorporate counterpart. Any
Employer may, by appropriate action of its board of directors or noncorporate
counterpart, terminate its participation in the Plan. Moreover, the Board may,
in its discretion, terminate an Employer’s Plan participation at any time.
ARTICLE IX.
TRUST
     9.1 Establishment of Trust. Benefits hereunder shall constitute an
unfunded, general obligation of the Company. The Company may, but shall not be
required to, establish a Trust between the Company and the Trustee, in
accordance with the terms and conditions as set forth in a separate agreement,
under which assets are held, administered and managed, subject to the claims of
the Company’s creditors in the event of the Company’s insolvency, until paid to
Participants and their Beneficiaries as specified in the Plan. Any such Trust
shall be treated as a grantor trust under the Code, and the establishment of any
such Trust is not intended to cause Participants to realize current income on
amounts contributed thereto. If a Trust is established under this Section 9.1,
then benefits may be paid by the Company or from the Trust.
     9.2 Funding. Notwithstanding the ability or obligation, as applicable, of
the Company to establish a Trust under this Article IX, or to take other action
to create reserves or funds, benefits under this Plan shall constitute an
unfunded and unsecured promise to pay benefits. A Participant and his
Beneficiary(ies) shall be general creditors of the Employers with respect to the
payment of any benefit under this Plan.
ARTICLE X.
PLAN ADMINISTRATION
     10.1 Powers and Responsibilities of the Administrative Committee. The
Administrative Committee has the full power and discretion and the full
responsibility to interpret the Plan and to administer the Plan in all of its
details, subject, however, to the applicable requirements of ERISA. The
Administrative Committee’s powers and responsibilities include, but are not
limited to, the following:
          (a) To make and enforce such rules and regulations as it deems
necessary or proper for the efficient administration of the Plan;
          (b) To interpret the Plan, its interpretation thereof in good faith
and discretion to be final and conclusive on all persons claiming benefits under
the Plan;

18



--------------------------------------------------------------------------------



 



          (c) To decide all questions concerning the Plan and the eligibility of
any person to participate in the Plan;
          (d) To administer the claims and review procedures specified in
Section 10.3;
          (e) To compute the amount of benefits which will be payable to any
Participant, former Participant or Beneficiary in accordance with the provisions
of the Plan;
          (f) To determine the person or persons to whom such benefits will be
paid;
          (g) To authorize the payment of benefits;
          (h) To comply with the reporting and disclosure requirements of Part 1
of Subtitle B of Title I of ERISA;
          (i) To appoint such agents (which may include employees of the
Company), counsel, accountants, and consultants as may be required to assist in
administering the Plan; and
          (j) To allocate and delegate its responsibilities as it deems
appropriate, including the formation of any other committees as appropriate to
the administration of the Plan.
     10.2 Establishment of the Administrative Committee. The Administrative
Committee shall be a committee of one or more members appointed by the Board or
an appropriate committee thereof. Action of such Administrative Committee shall
be by a majority of the persons so appointed; provided, however, that action may
be taken by the Administrative Committee at a meeting or without a meeting by
resolution or memorandum signed by all the persons then appointed to the
Administrative Committee. No member of the Administrative Committee shall be
entitled to vote or decide upon any matter pertaining to himself individually,
but such matter shall be determined by the remaining member of the
Administrative Committee or by a majority of the remaining members of the
Committee.
          The members of the Administrative Committee and employees, officer and
directors of the Company who are designated as administrators with respect to
this Plan shall serve without compensation for their services as such, but all
reasonable expenses of the Administrative Committee, the members thereof and of
such other individuals incurred in the performance of their duties and
responsibilities under this Plan shall be paid by the Company.
     10.3 Claims and Review Procedures.
          (a) Claims Procedure. If any person believes he is entitled to any
rights or benefits under the Plan, such person may file a claim in writing with
the Administrative Committee. If any such claim is wholly or partially denied,
the Administrative Committee will notify such person of its decision in writing.
Such notification will contain (i) specific reasons for the denial,
(ii) specific reference to pertinent Plan provisions, (iii) a description of any
additional material or information necessary for such

19



--------------------------------------------------------------------------------



 



person to perfect such claim and an explanation of why such material or
information is necessary, and (iv) information as to the steps to be taken if
the person wishes to submit a request for review, the time limits applicable to
such procedures, and a statement of the person’s rights following an adverse
benefit determination on review, including a statement of his right to file a
lawsuit under ERISA if the claim is denied on appeal. Such notification will be
given within 90 days after the claim is received by the Administrative Committee
(or within 180 days, if special circumstances require an extension of time for
processing the claim, and if written notice of such extension and circumstances
is given to such person within the initial 90-day period). If such notification
is not given within such period, the claim will be considered denied as of the
last day of such period and such person may request a review of his claim.
          (b) Review Procedure. Within 60 days after the date on which a person
receives a notice of denial (or within 60 days after the date on which such
denial is considered to have occurred), such person (or his duly authorized
representative) may (i) file a written request with the Administrative Committee
for a review of his denied claim; (ii) review pertinent documents; and
(iii) submit issues and comments in writing. The decision on review will be made
within 60 days after the request for review is received by the Administrative
Committee (or within 120 days, if special circumstances require an extension of
time for processing the request, such as an election by the Administrative
Committee to hold a hearing, and if written notice of such extension and
circumstances is given to such person within the initial 60-day period). The
decision on review shall be in written or electronic notice of the final
determination. If the claim is denied in whole or part, such notice, which shall
be in a manner calculated to be understood by the person receiving such notice,
shall include the specific reasons for the decision, the specific references to
the pertinent plan provisions on which the decision is based, that the person is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the claim
for benefits, a description of any voluntary appeal procedures offered by the
Plan and the person’s right to obtain further information about any such
procedures, and a statement of the person’s right to file a lawsuit under ERISA.
If the decision on review is not made within such period, the claim will be
considered denied.
          Benefits under this Plan will only be paid if the Administrative
Committee decides, in its discretion, that a person is entitled to them.
Moreover, no action at law or in equity shall be brought to recover benefits
under this Plan prior to the date the claimant has exhausted the administrative
process of appeal available under the Plan.
ARTICLE XI.
MISCELLANEOUS
     11.1 Communication to Participants. The Administrative Committee shall
communicate the terms of the Plan to each Eligible Employee as soon as
practicable after such Employee is designated as an Eligible Employee.

20



--------------------------------------------------------------------------------



 



     11.2 Limitation of Rights. Neither the establishment of the Plan and, if
applicable, the Trust, nor any amendment thereof, nor the creation of any fund
or account, nor the payment of any benefits, will be construed as giving to any
Participant or other person any legal or equitable right against the Employer,
Administrative Committee (or its delegates) or Trustee, except as provided
herein. The Plan is not an employment contract, and in no event will the terms
of employment or service of any Participant be modified or in any way affected
hereby.
     11.3 Spendthrift Provision. Except as otherwise provided in Section 11.4,
the benefits provided hereunder will not be subject to alienation, assignment,
garnishment, attachment, execution or levy of any kind, either voluntarily or
involuntarily, and any attempt to cause such benefits to be so subjected will
not be recognized, except to such extent as may be required by law.
     11.4 Spousal Claims. Subject to the requirements of Code Section 409A, any
claim against benefits under this Plan for child support, spousal maintenance,
alimony, property division or other matrimonial or dependent obligations shall
be paid in a single lump sum payment in cash as soon as administratively
practicable after the Administrative Committee (or its delegate) approves such
payment. Except as provided herein, such a claim under this Plan shall be
subject to the Plan’s claims procedures, provisions and restrictions.
     11.5 Withholding. Any taxes required to be withheld from distributions or
benefits hereunder shall be deducted and withheld by the Employer, benefit
provider or funding agent.
     11.6 Facility of Payment. In the event the Administrative Committee
determines, on the basis of medical reports or other evidence satisfactory to
the Administrative Committee, that the recipient of any benefit payments under
the Plan is incapable of handling his affairs by reason of minority, illness,
infirmity or other incapacity, the Administrative Committee may, but is not
obligated to, provide for disbursement of such payments to such person’s spouse
or to any person or institution designated by a court which has jurisdiction
over such recipient or a person or institution otherwise having the legal
authority under State law for the care and control of such recipient. The
receipt by any such person or institution of any such payments therefore, and
any such payment to the extent thereof, shall discharge the liability of the
Plan for the payment of benefits hereunder to such recipient.
     11.7 Overpayment and Underpayment of Benefits. The Administrative Committee
may adopt, in its sole discretion, whatever rules, procedures and accounting
practices that comply with Code Section 409A and are appropriate in providing
for the collection of any overpayment of benefits. To the extent permitted by
Code Section 409A, if an overpayment is made to a Participant, spouse, other
Beneficiary or alternate payee, for whatever reason, the Administrative
Committee may, in its sole discretion, withhold payment of any further benefits
under the Plan until the overpayment has been collected or may require repayment
of benefits paid under this Plan, without regard to further benefits to which
the person may be entitled and, to the extent deemed necessary by the
Administrative Committee, in its sole discretion, the Administrative Committee
may seek repayment of such overpaid amounts through any and all available legal
actions, including, but not limited to, filing suit in a court with appropriate
jurisdiction. If a Participant, spouse, alternate payee, or other Beneficiary
receives an underpayment of benefits, the Administrative Committee shall direct
that immediate payment be

21



--------------------------------------------------------------------------------



 



made to make up for the underpayment; provided, however, that such payment shall
be made in a manner that complies with Code Section 409A.
     11.8 Governing Law. The Plan will be construed, administered and enforced
according to ERISA, and to the extent not preempted thereby, the laws of the
State of Texas.
          IN WITNESS WHEREOF, Centex Corporation has executed these presents as
evidenced by the signature of its officer affixed hereto, in a number of copies,
all of which shall constitute but one and the same instrument, which may be
sufficiently evidenced by any executed copy hereof, this 15th day of February,
2008, to be effective as of January 1, 2008.

         
 
CENTEX CORPORATION    
 
       
 
By:   /s/ Michael S. Albright    
 
       
 
Name: Michael S. Albright    
 
Its: Senior Vice President – Administration    

22